DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno et al. (U.S. Patent Application 20130054248).

In regards to claim 1, Ohno teaches a communication system [Fig. 5; e.g. a projection system for presenting material used in conferences, 0048-0049] comprising circuitry [e.g. hardware configuration, 0111, 0114] configured to: 
receive an input of language information [Fig. 19; e.g. collect voice data, 0112, 0117]; 
perform recognition on the input language information [Fig. 19; e.g. performing voice recognition on the voice data, 0130]; and 
display one or more images [Fig. 17; e.g. displaying the retrieval result image, 0130-0131] corresponding to the input language information on a display [Fig. 17; e.g. screen S, 0117], based on a result of the recognition [e.g. based on the extracted keyword, 0129-0131].

In regards to claim 2, Ohno teaches the communication system of claim 1, 
wherein the circuitry recognizes the input language information as character information [e.g. converts the voice data into text data, 0129], and 
wherein the one or more images displayed on the display is one or more images [Fig. 17; e.g. displaying the retrieval result image, 0130-0131] corresponding to a keyword [e.g. keyword, 0129] included in the character information.

In regards to claim 7, Ohno teaches the communication system of claim 2, further comprising a memory [e.g. flash memory, 0055-0056] that stores the keyword [e.g. stores keyword, 0142] in association with the one or more images, 
wherein the circuitry retrieves a keyword [e.g. the network control function part receives the text data of a keyword, 0146] included in the character information, and 
wherein the one or more images displayed on the display is one or more image stored in the memory in association with the retrieved keyword [e.g. the retrieval result image was pre-recorded and stored in a non-volatile storage, 0101].

In regards to claim 10, the claim recites similar limitations as claim 1, but in the form of a display apparatus comprising circuitry configured to perform the steps of claim 1.  Furthermore, Ohno teaches a display apparatus [Fig. 1; e.g. projector, 0048] comprising circuitry [Fig. 2; e.g. hardware configuration, 0051] configured to perform the steps of claim 1.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 11, the claim recites similar limitations as claim 1, but in method form.  Therefore, the same rationale as claim 1 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (U.S. Patent Application 20130054248) as applied to claim 1 above, and further in view of Holman et al. (U.S. Patent Application 20130179165).

In regards to claim 3, Ohno does not explicitly teach the communication system of claim 2, 
wherein the circuitry changes at least a part of a display appearance of the one or more images that are already displayed, to display another one or more images corresponding to a keyword included in character information recognized based on newly input language information on the display.
However, Holman teaches
wherein the circuitry [e.g. processor of the device, 0017, 0019-0020] changes at least a part of a display appearance of the one or more images that are already displayed [Fig. 2B, 2C; e.g. the device 100 may adjust one or more parameters of the first graphical element 114. In particular, in the illustrated example, the first graphical element 114 of the person is moved to the left in order to show the second graphical element 116 of the dog on the right side of the display 108, 0033], to display another one or more images corresponding to a keyword included in character information [e.g. the device 100 displays another graphical element 116 corresponding to the keyword "dog" within the second segment of the verbal input, 0033] recognized based on newly input language information [e.g. the previous verbal input segment corresponds to “Once upon a time, there was a boy” and the new verbal input segment corresponds to “The boy had a dog”, 0028, 0033, also see Table of verbal input segments and keywords] on the display.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ohno’s communication system with the features of
wherein the circuitry changes at least a part of a display appearance of the one or more images that are already displayed, to display another one or more images corresponding to a keyword included in character information recognized based on newly input language information on the display
in the same conventional manner as taught by Holman because Holman provides a dynamic generation of presentation aids designed to allow a user to generate a visual, audio, and textual aid for a group presentation [0016].

In regards to claim 4, Ohno does not explicitly teach the communication system of claim 2, wherein 
the circuitry selects a particular image from the one or more images displayed on the display, and displays an image corresponding to the selected particular image on the display.
However, Holman teaches the communication system [e.g. device, 0031] of claim 2, wherein 
the circuitry [e.g. processor of the device, 0017, 0019-0020] selects a particular image [e.g. the specific graphical element used to represent the boy is selected, 0031] from the one or more images [e.g. from a plurality of available images, 0031] displayed on the display, and displays an image corresponding to the selected particular image on the display [Fig. 2B; e.g. the display displays the specific graphical element representative of a person corresponding to the keyword “boy”, 0031].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ohno’s communication system with the features of
the circuitry selects a particular image from the one or more images displayed on the display, and displays an image corresponding to the selected particular image on the display
in the same conventional manner as taught by Holman because Holman provides a dynamic generation of presentation aids designed to allow a user to generate a visual, audio, and textual aid for a group presentation [0016].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (U.S. Patent Application 20130054248) in view of Holman et al. (U.S. Patent Application 20130179165) as applied to claim 4 above, and further in view of Kobayashi et al. (U.S. Patent Application 20080134070).

In regards to claim 5, Ohno as modified by Holman does not explicitly teach the communication system of claim 4, wherein the selected particular image is a thumbnail image of the image corresponding to the selected particular image.
However, Kobayashi teaches the communication system [Fig. 1; e.g. client apparatus, 0037] of claim 4, wherein the selected particular image is a thumbnail image of the image corresponding to the selected particular image [e.g. selecting the search target image from the thumbnail list display, 0007].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Ohno’s communication system and the teachings of Holman with the features of wherein the selected particular image is a thumbnail image of the image corresponding to the selected particular image in the same conventional manner as taught by Kobayashi because selecting a thumbnail from a plurality of thumbnail images is well known and commonly used in the art of graphical user interfaces.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (U.S. Patent Application 20130054248) as applied to claim 1 above, and further in view of Wang et al. (U.S. Patent 9,323,250).

In regards to claim 8, Ohno does not explicitly teach the communication system of claim 1, wherein the display includes a display of a telepresence robot that is provided in a site and receives control by remote communication from an administrator terminal.
However, Wang teaches the communication system [Fig. 6A; e.g. robot system, c.29 L.1-9] of claim 1, wherein the display includes a display of a telepresence robot [Fig. 1; e.g. touchscreen PC of robot, c.18 L.45-62] that is provided in a site [Fig. 6A; e.g. hospital, c.14 L.11-42] and receives control [e.g. controlling navigation, telepresence, and/or other aspects of the robot, c.29 L.45-65] by remote communication from an administrator terminal [Fig. 6A; e.g. remote operator computing device, c.29 L.1-9].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ohno’s communication system with the features of a display of a telepresence robot that is provided in a site and receives control by remote communication from an administrator terminal in the same conventional manner as taught by Wang because telepresence robots are commonly used and well known in the art of robotics [c.1 L.22-33].

In regards to claim 9, Ohno does not explicitly teach the communication system of claim 1, wherein the display includes a display of an administrator terminal that controls a telepresence robot by remote communication.
However, Wang teaches the communication system [Fig. 6A; e.g. robot system, c.29 L.1-9] of claim 1, wherein the display includes a display of an administrator terminal [Fig.6A, 6C; e.g. display of the remote operator computing device, c.29 L.45-65] that controls a telepresence robot [Fig. 6A; e.g. controlling navigation, telepresence, and/or other aspects of the robot, c.29 L.45-65] by remote communication [e.g. remote communication, c.29 L.1-9].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ohno’s communication system with the features of a display of an administrator terminal that controls a telepresence robot by remote communication in the same conventional manner as taught by Wang because telepresence robots are commonly used and well known in the art of robotics [c.1 L.22-33].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 6, the prior art of record fails to teach or suggest does not explicitly teach the communication system of claim 4, wherein 
the circuitry infers an image to be selected next based on a learned model obtained by performing machine learning using the character information and the particular image selected from the displayed one or more images corresponding to the keyword included in the character information as training data, and 
presents the inferred image to be selected next as an image to be preferentially displayed from among a plurality of images corresponding to the keyword included in the character information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612